FIFTH AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

AND

JOINT ESCROW INSTRUCTIONS

 

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (hereinafter “Fifth Amendment”), dated, for reference purposes,
November 3, 2006 (hereinafter the “Effective Date”) is by and between SPI WILLOW
PASS, L.P., a California limited partnership (hereinafter “Seller”), and MARK D.
ZIMMERMAN, as Qualified Exchange Accommodator for Montgomery Realty Group, Inc.,
a Nevada corporation (hereinafter “Accommodator”) and MONTGOMERY REALTY GROUP,
INC., a Nevada corporation (hereinafter “Equitable Beneficiary”) (Accommodator
and Equitable Beneficiary are hereinafter, collectively, “Buyer”.) Subject to
the amendments to the Purchase and Sale Agreement and Joint Escrow Instructions
dated August 14, 2006 (hereinafter “Agreement”) as set forth below, the
Agreement is amended as follows:

 

1.           Buyer hereby instructs escrow to release the Five Hundred Thousand
Dollars ($500,000) (hereinafter “Released Deposits”) currently held as deposits
pursuant to the Agreement to Seller pursuant to Section 2. Buyer and Seller
confirm that the existing Lender has approved the loan assumption by letter of
November 2, 2006. Seller shall give wire and other instructions regarding the
Released Deposits to First American Title Insurance company as to said funds. As
provided in the Agreement, upon the Closing, the Released Deposits, together
with interest thereon, if any, shall be credited to Buyer’s payment of the
Purchase Price of Eighteen Million dollars ($18,000,000).

 

2.           The Closing Date and the “no later than Closing Date,” as set forth
in Section 7(b) of the Agreement, are hereby amended to November 30, 2006. Buyer
and Seller shall use reasonable efforts to close the transaction prior to
November 30, 2006; provided, however, that Buyer and Seller agree that the
Closing shall not occur on a Friday.

 

3.           The parties hereto ratify and affirm each and every other term,
covenant, and condition set forth in the Agreement, the First Amendment dated
August 30, 2006, the Second Amendment dated September 8, 2006, the Third
Amendment dated September 14, 2006, and the Fourth Amendment dated September 18,
2006.

 

4.           This Fifth Amendment may be executed in any number of counterparts
and each counterpart shall be deemed to be an original document. Delivery of the
executed Fifth Amendment may be accomplished by facsimile transmission, and if
so, the facsimile copy shall be deemed an executed original counterpart of the
Fifth Amendment. All executed counterparts together shall constitute one and the
same document and any signature pages, including facsimile copies thereof, may
be .assembled to form a single original document.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first above.

 

 

SELLER:

 

 

SPI WILLOW PASS, L.P.,

 

a California limited partnership

 

 

By:

Prism Capital Corporation,

 

 

Page 1 of 2

Fifth Amendment/Concord Plaza

 

--------------------------------------------------------------------------------



 

a Delaware corporation

 

Its General Partner

 

 

By: /s/ Dennis J. Wong

 

Dennis J. Wong, President

 

 

 

BUYER:

 

 

MONTGOMERY REALTY GROUP, INC.,

 

a Nevada corporation

 

 

 

By: /s/ Dinesh Maniar

 

Dinesh Maniar

 

Its: President

 

 

 

MARK D. ZIMMERMAN,

 

As Qualified Exchange Accommodator

 

for Montgomery Realty Group, Inc.

 

 

 

/s/ Mark D. Zimmerman

 

Mark D. Zimmerman

 

 

Page 2 of 2

Fifth Amendment/Concord Plaza

 

 